Citation Nr: 1810093	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-15 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, and substance abuse disorder. 

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a left foot skin disorder. 

5.  Entitlement to service connection for a left foot disorder other than a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and in September 2010 by the Department of Veterans Affairs (VA0 Regional Office (RO) in Waco, Texas.  This matter was last before the Board in November 2016, whereupon it was remanded to the RO for further development of the record.  Following the issuance of a November 2017 supplemental statement of the case, the case was returned to the Board for its adjudication.  

The Veteran testified at a videoconference hearing before the undersigned veterans law judge (VLJ) sitting in Washington, D.C., in June 2016.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for an acquired psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no available entrance examination to confirm whether a right shoulder condition was noted at service entrance. 

2.  The competent medical evidence does not demonstrate that a right shoulder condition is attributable to the Veteran's active service or any incident of service.

3.  The competent medical evidence does not demonstrate that a left foot skin condition is attributable to the Veteran's active service or any incident of service.

4.  The competent medical evidence does not demonstrate that the Veteran has a left foot condition other than a skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 1153 (2012); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2017). 

2.  The criteria for service connection for a left foot skin condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012);  38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a left foot condition other than a skin condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012);  38 C.F.R. §§ 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Right Shoulder Condition

The Veteran contends that he has a right shoulder condition that is the result of an injury that occurred while he was in service.  In the alternative, he asserts that he had a right shoulder condition prior to entering service that was aggravated permanently by his service.  Upon review of the claims file the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for a right shoulder condition. 

A review of service treatment records does not reveal any complaints, diagnoses, or treatment related to a right shoulder condition other than a medical note dated in May 1969 which indicated that the Veteran hurt his right shoulder following physical training.  No follow up treatment is documented in the service treatment records.  Furthermore, no right shoulder condition was noted on the Veteran's April 1971 discharge examination, and he did not report any such condition on his corresponding Report of Medical History.  

Post-service, there are no records showing that the Veteran reported experiencing pain in his right shoulder until October 2013 VA treatment records documenting the Veteran's complaints of right shoulder pain. Notably, the Veteran expressly dismissed experiencing right shoulder pain on an August 2010 VA examination that focused on his left shoulder.  That examination resulted in a diagnosis of mild left shoulder impingement with periodic skin hypertrophy, with no diagnosis of a right shoulder injury.  Following the October 2013 complaints, the Veteran has continued to receive treatment intermittently for right shoulder pain. 

During the June 2016 hearing the Veteran stated that he injured his right shoulder prior to entering service and that it had not fully healed by the time he began service.  According to the Veteran he reinjured his right shoulder during basic training and has experienced intermittent symptoms of pain as well as having his right shoulder become dislocated ever since.  

Pursuant to the Board's November 2016 remand the Veteran was afforded a VA examination in August 2017 to evaluate the nature and etiology of the right shoulder condition.  He reported experiencing intermittent right shoulder pain ever since he injured his right shoulder during basic training in 1969.  He also stated that he recently re-injured his right shoulder while working and upon evaluation was diagnosed with calcific tendinitis.  His current symptoms were joint pain and a feeling that his right shoulder was dislocated, both of which resulted in decreased range of motion.  

As for the etiology of the right shoulder condition, after completing the physical examination and reviewing the claims file, the August 2017 VA examiner opined that it was less likely than not that the right shoulder condition was incurred in or otherwise attributable to service.  While the VA examiner acknowledged the isolated complaint of right shoulder pain in service, they noted that there was no documentation of the Veteran receiving follow-up care for any symptoms of a right shoulder injury in service.  The examiner also highlighted the fact that the Veteran did not report any history of experiencing right shoulder pain during the August 2010 VA examination. 

Upon review of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for the Veteran's right shoulder condition.  Before delving into the merits of the Veteran's claim, however, the Board notes that there is insufficient evidence to support a finding that the Veteran had a right shoulder condition when he entered service. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111.  However, the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2002); 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, no entrance examination has been associated with the claims file, and thus there is no clear and unmistakable evidence to show that the Veteran had a preexisting right shoulder condition upon entrance to service in May 1969.  Accordingly, the presumption of soundness applies to the Veteran, and his assertion that service connection is warranted on the basis that he had a preexisting right shoulder condition that was not aggravated by service is dismissed.  Jordan, 17 Vet. App. at 261; Wagner, 370 F.3d at 1089.

Moving on to the merits of the claim, the Board acknowledges that the Veteran is competent to report his symptoms of a right shoulder condition and when those symptoms began.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran possesses the training or credentials needed to competently conclude that his right shoulder condition is causally related to his service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's contention must be considered in light of the August 2017 VA examiner's negative etiology opinion.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the August 2017 VA examiner based their opinion on a thorough review of the record which took into consideration the Veteran's medical history and the temporal proximity of the onset of the Veteran's current right shoulder condition and his discharge from the military.  The examiner correctly noted that there was no evidence in the record showing any connection between the Veteran's service and the manifestation of a right shoulder condition over 40 years later.  The examiner also highlighted the fact that the Veteran failed to report experiencing any right shoulder pain when given the clear opportunity to do so during the August 2010 VA examination to evaluate his left shoulder.  

In considering the probative value of the Veteran's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

The fact that the Veteran failed to report experiencing right shoulder pain for several years when he had the opportunity to do so, especially while seeking service connection for his left shoulder condition, reduces the probative value of his statements regarding the long history of his having experienced symptoms of a right shoulder condition.  Therefore, given the claims file review and the rationale presented, the Board finds that the August 2017 VA examiner's negative etiology opinion to be the most probative evidence available.  Accordingly, the Board concludes that there is insufficient evidence to support a determination that service connection for a right shoulder condition is warranted on either a direct basis pursuant to 38 C.F.R. § 3.303(a) or an indirect basis pursuant to 38 C.F.R. § 3.303(d).  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C. § 5107(b).

Left Foot Skin Condition

The Veteran seeks service connection for a left foot skin condition.  Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for a left foot skin condition. 

A review of service treatment records does not reveal any complaints, diagnoses, or treatment related to a left foot skin condition.  Significantly, no left foot condition was noted on the Veteran's April  1971 discharge examination, and he did not report any such condition on his corresponding Report of Medical History.  

During the June 2016 hearing, the Veteran stated that while in service his foot was regularly immersed in water and that when he took his boots and socks off on several occasions in service the skin on his feet would peel off.  According to the Veteran, ever since service he has continued to experience itching and peeling skin on his left foot.  He acknowledged that he had not received any medical treatment for his left foot skin condition but detailed that he would get a pedicure to remove the dead skin on a monthly basis.  

The Veteran was afforded a VA examination in August 2017 to evaluate the nature and etiology of any left foot skin condition.  He reported that he noticed peeling skin on his left foot while in service and that he had experienced issues with thick, dry, and flaky skin on his left foot beginning in service and continuing to the present day.  In reviewing the Veteran's post-service medical record, the VA examiner noted that he was diagnosed with hypertrophic skin on the plantar surfaces of the left foot in 2010.  After a review of the claims file, the examiner opined that it was less likely than not that the Veteran incurred a left foot skin condition in service or that he developed a left foot skin condition after service that was attributable to his service.  In support thereof, the examiner noted the lack of in-service records documenting the Veteran's complaints of and treatment for a left foot skin condition.  

A review of post-service medical records shows that the Veteran sought treatment with VA for left foot pain in December 2000 and was evaluated as having thickened skin on the ball of his left foot.  Subsequent VA medical records show intermittent complaints of left foot pain and a rash with sporadic treatment. 

Again, the Board acknowledges that the Veteran is competent to report his symptoms of a left skin condition and when those symptoms began.  Layno, 6 Vet. App. at 465.  However, there is no evidence in the record which indicates that the Veteran possesses the training or credentials needed to competently conclude that his left foot skin condition is causally related to his service.  Jandreau, 491 F.3d at 1372.  

The Veteran's contention regarding the etiology his left foot skin condition must be considered in light of the August 2017 VA examiner's negative opinion, which was based on a thorough review of the record which took into consideration the Veteran's medical history and the temporal proximity of his discharge from the military and the first documented complaint of a left foot skin condition in 2000, nearly 30 years later.  See Sklar, 5 Vet. App. at 140; see also Nieves-Rodriguez, 22 Vet. App. at 303.  The examiner correctly noted that there was no evidence in the record showing any connection between the left foot skin condition and service.  

Given the claims file review and the rationale presented, the Board finds that the August 2017 VA examiner's negative etiology opinion to be the most probative evidence available.  Accordingly, the Board concludes that there is insufficient evidence to support a determination that service connection for a left foot skin condition is warranted on either a direct basis pursuant to 38 C.F.R. § 3.303(a) or an indirect basis pursuant to 38 C.F.R. § 3.303(d).  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C. § 5107(b).

Left Foot Condition other than a Skin Condition

The Veteran also seeks service connection for a left foot condition other than a skin condition.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has a left foot condition other than a skin condition and that therefore his service connection claim must be denied.  

A review of service treatment records does not reveal any complaints, diagnoses, or treatment related to any left foot condition.  Significantly, no left foot condition was noted on the Veteran's April 1971 discharge examination, and he did not report any such condition on his corresponding Report of Medical History.  

As detailed above, during the June 2016 hearing the Veteran stated that while in service his foot was regularly immersed in water and that when he took his boots and socks off on several occasions in service the skin on his feet would peel off.  According to the Veteran, ever since service he has experienced intermittent left foot pain.  

The Veteran was afforded a VA examination in August 2017 to evaluate the nature and etiology of any left foot condition other than a skin condition.  He reported that he experienced pain over his left heel and near the metatarsals when walking and also endorsed a history of having corns and calluses on his left foot.  After a physical examination, to include observing the Veteran while walking and manipulating the left foot, the examiner found no evidence of a diagnosable left foot condition, and therefore set forth no diagnosis for the left foot.  

A review of post-service medical records shows that the Veteran sought treatment with VA for left foot pain in December 2000 and was evaluated as having thickened skin on the ball of his left foot.  Subsequent VA medical records show intermittent complaints of left foot pain and rash with sporadic treatment.  No diagnosis of a left foot condition is reflected in the post-service records other than hypertrophic skin on the plantar surfaces of the left foot. 

There is no additional evidence in the claims file to support the Veteran's assertion that he has a left foot condition other than a skin condition for which he is entitled to service connection.  The Veteran has presented no objective medical evidence demonstrating that he has ever been diagnosed with a left foot condition other than a skin condition, and the record does not reflect that the Veteran possesses the training or credentials needed to competently conclude that his symptoms of left foot pain constitute a clinical diagnosis.  Jandreau, 491 F.3d at 1372.  In light of the August 2017 VA examiner's determination that no diagnosis was appropriate, the Board finds that there is insufficient evidence that the Veteran has a left foot condition other than a skin condition and that therefore the Veteran's claim of entitlement to service connection must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no medical evidence of a left foot condition other than a skin condition for VA purposes during any period under appeal, let alone one for which service connection is warranted
  

ORDER

Service connection for a right shoulder condition is denied.  

Service connection for a left foot skin condition is denied.  

Service connection for a left foot condition other than a skin condition is denied. 


REMAND

Pursuant to the Board's November 2016 remand, the Veteran was afforded a VA examination in September 2017 to determine whether he had a diagnosable acquired psychiatric disorder, and, if so, whether any diagnosed disorder was attributable to service.  After reviewing the prior January 2011 VA mental health examination, the examiner noted that the Veteran reported a long history of mental health treatment through VA with a regimen of prescription medication.  As for substance abuse the Veteran reported drinking alcohol occasionally as well as a history of cannabis and cocaine use with no current usage of either drug.  Upon review of the diagnostic criteria for PTSD, the examiner found no evidence that the Veteran's reported stressors met the criteria for a PTSD diagnosis, nor was there evidence that the Veteran fulfilled any of the specific criteria for a PTSD diagnosis; therefore, the Veteran's history of PTSD diagnoses was dismissed.  The only symptom acknowledged by the examiner was disturbances of motivation and mood.  

Regarding the applicable diagnoses, if any, the examiner found that the Veteran only qualified for a diagnosis of substance abuse disorder, and opined that it was likely that any emotional features reported by the Veteran were associated with his chronic substance abuse.  In support of this conclusion, the examiner noted that the DSM-5 states that symptoms of conduct problems, depression, anxiety, and insomnia frequently accompany heavy drinking and sometimes precede.  As for the etiology of the substance abuse disorder, the examiner opined that it was less likely than not that the disorder was incurred in or caused by service.  In support thereof, the examiner merely stated that there was no evidence to suggest that the substance abuse disorder was caused by or a result of service, nor was there evidence to suggest that the disorder was exacerbated by military service. 

The Board first notes that the RO failed to elicit an opinion as to whether the Veteran had major depressive disorder as it requested in the November 2016 remand, which would by itself warrant remand in order to have the RO comply with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  That being said, the opinion set forth by the September 2017 VA examiner does not accord with the weight of the evidence in the claims file, and does not include a sufficient rationale to explain this discrepancy.  The VA examiner determined that the Veteran did not have an acquired psychiatric disorder independent of his substance abuse disorder, and found it more likely that any mental health symptomatology was attributable to the substance abuse disorder.  The only justification for this conclusion, however, is a reference to language from the DSM-5 regarding symptomatology associated with alcohol use.  This reference does not begin to explain why the examiner dismissed the Veteran's long history of treatment for a variety of mental health issues that continues to the present day.  

There is simply no evidence in the claims file to support the conclusion that the Veteran's reported symptoms of anxiety and depression, amongst other significant symptoms, are solely attributable to a substance abuse disorder as opposed to the several other psychiatric disorders he has received diagnoses for in the past.  Without a sufficient rationale to explain why the prior psychiatric disorder diagnoses were dismissed, it is not clear whether the Veteran has a diagnosable psychiatric disorder, and, if so, whether it is related to service.  This case must be remanded back to the RO for it to carry out the original remand instructions, copied in large part below.  

As for the claim of entitlement to service connection for hypertension, the Board notes that the Veteran has claimed that the condition is secondary to his acquired psychiatric disorder, and eligibility for service connection on a secondary basis is available only if the acquired psychiatric disorder is service connected.  Therefore, a decision on the issue of entitlement to service connection for hypertension is deferred pending resolution of the Veteran's acquired psychiatric disorder claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who administered the September 2017 mental health examination, or to a new VA examiner if that individual is not available, for the purpose of eliciting an opinion as to the nature and etiology of any diagnosed acquired psychiatric disorder.  If the examiner feels that a new examination is necessary, such examination should be scheduled, and all necessary special studies or tests including psychological testing and evaluation must be accomplished.  In any event, the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to set forth the opinion(s) and/or examine the Veteran, and the submitted report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his acquired psychiatric disorder.

The examiner must first provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner is asked to specifically determine whether the Veteran has major depressive disorder and/or PTSD.  In evaluating the diagnoses for the Veteran's acquired psychiatric disorder, the examiner should consider the prior diagnoses of major depressive disorder and PTSD as reflected in the Veteran's treatment history with VA.  In addition, the examiner should consider Dr. N.W.'s November 2006 letter in which he endorsed a diagnosis of acute anxiety neurosis as well as Dr. M.R.'s April and May 2007 outpatient records in which he set forth diagnoses of major depression, moderate-severe and PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed disorder is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


